United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1973
                                     ___________

Frank R. Owens,                       *
                                      *
            Appellant,                *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Tim Severin; John Ault; Jack Bates,   *
c/o; Donald Schbrenner; Darrell       * [UNPUBLISHED]
Moeller,                              *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: October 15, 2008
                                 Filed: October 30, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated matters, we affirmed, or dismissed for lack of jurisdiction,
all but one of the district court’s1 rulings, that being the denial of Owens’s motion for
substitute counsel in No. 08-1973. We remanded that aspect of the appeal for a fuller
explanation by the district court of the basis of its decision to deny that motion. See
Owens v. Severin, Nos. 08-1418/1973/2110, slip op. (8th Cir. Sept. 18, 2008).


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       Having reviewed the district court’s promptly filed and fully explicated
response to the remand, we conclude that the district court “exercised a reasoned and
well-informed discretion” in denying the motion. See Slaughter v. City of
Maplewood, 731 F.2d 587, 589 (8th Cir. 1984). Accordingly, we now affirm the
denial of the motion for substitute counsel.
                       ______________________________




                                         -2-